DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Marina Miller on 8/23/2022.
The application has been amended as follows: 
       In claim 1, line 12 “the fatty acid amide (B).” has been amended to read -- the fatty acid amide (B); wherein a content of the poly(3-hydroxyalkanoate) in the biodegradable polyester film is from 20 to 99 % weight. --
Claim 9 has been cancelled.
Claim 12, the word “a” has been deleted and the word --the-- inserted therefor.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the combination Shelby / Schmid nor art prior art available discloses:
wherein a content of the poly(3-hydroxyalkanoate) in the biodegradable polyester film is 20-99% wt.
To make the poly(3-hydroxyalkanoate) content optimized in the combination Shelby / Schmid or any other combination available to be from 20-99 wt. % would NOT have been considered an art-recognized variable for modification by one of ordinary skill in the art before the effective filing date, would have yielded predictable results to one of ordinary skill in the art NOR been considered result-effective.
Therefore, claim 1 is deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743 

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743